Citation Nr: 1134712	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left eye ptosis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for vertigo, including as secondary to posttraumatic stress disorder (PTSD) with traumatic encephalopathy and headaches.

5.  Entitlement to increases in the ratings for PTSD with traumatic encephalopathy and headaches, currently assigned "staged" ratings of 30 percent prior to March 8, 2008, and 50 percent from that date. 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and son-in-law


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1943 to June 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Columbia, South Carolina VARO.  The claims file is now in the jurisdiction of the Newark, New Jersey VARO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence; the 60 day period has now lapsed, and no additional evidence was received.  Therefore, the Board may proceed.

Although the RO reopened the Veteran's claims of service connection for tinnitus and bilateral hearing loss by deciding the issues on the merits in an October 2007 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for vertigo including as secondary to PTSD with traumatic encephalopathy and headaches, and for right ear hearing loss (on de novo review), are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 1945 rating decision denied the Veteran's claim of service connection for left eyelid ptosis, based essentially on findings that the condition was noted on induction examination and was not aggravated during service.

2.  Evidence received since the July 1945 rating decision does not tend to show that the left eyelid ptosis was aggravated in service (or did not pre-exist service); does not relate to an unestablished fact necessary to substantiate the claim of service connection for left eyelid ptosis; and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed December 1990 rating decision denied the Veteran's claims of service connection for tinnitus and for bilateral hearing loss, based on findings that although he reported ringing in the left ear upon first waking after a head injury in service, there was no further report of ringing in either ear in the STRs; the single episode of reported tinnitus was acute with no evidence of recurrence in service, and tinnitus was also unrelated to the in-service head injury; the first post-service evidence of tinnitus was his report on October 1990 VA examination of constant right ear tinnitus since his head injury; his STRs were negative for hearing loss; there was no evidence of hearing loss to a compensable degree of severity within one year after separation; and the hearing loss was unrelated to the head injury.

4.  Evidence received since the December 1990 rating decision does not tend to relate the Veteran's left ear hearing loss to his military service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss; and does not raise a reasonable possibility of substantiating the claim.

5.  Evidence received since the December 1990 rating decision shows that private providers have attributed right ear hearing loss to acoustic trauma; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating the claim.

6.  Evidence received since the December 1990 rating decision (including his wife's sworn testimony) reasonably shows that the Veteran has consistently reported tinnitus since service; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.

7.  It is reasonably shown that the Veteran's tinnitus began in service and persisted.

8.  In June 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the ratings for PTSD with traumatic encephalopathy and headaches; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for left eyelid ptosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 
2.  New and material evidence has not been received, and the claim of service connection for left ear hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

5.  On de novo review, service connection for tinnitus is warranted.  38 U.S.C.A. 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6.  The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of the ratings for PTSD with traumatic encephalopathy and headaches; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A July 2006 letter provided notice in accordance with Kent, explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Significantly, during the June 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims, and his testimony reflects that he is aware of what he still needs to substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in October 2007 and September 2009, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was not afforded a VA examination regarding the left eyelid ptosis; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

New and material evidence for ptosis of the left eyelid, tinnitus, and bilateral hearing loss

Historically, an unappealed July 1945 rating decision denied the Veteran service connection for left eyelid ptosis, based on findings that such disability was noted on induction examination and was not aggravated during service.  That decision is final.  38 U.S.C.A. § 7105.  

Regarding tinnitus and hearing loss, an unappealed December 1990 rating decision denied the Veteran service connection for tinnitus and bilateral hearing loss, based on findings that although he reported ringing in the left ear upon first waking after a head injury in service, there was no further report of ringing in either ear in the STRs; the single episode of reported tinnitus was acute with no evidence of recurrence in service, and tinnitus was unrelated to the in-service head injury; the first post-service evidence of tinnitus was his report on October 1990 VA examination of constant right ear tinnitus since his head injury; his STRs were silent for hearing loss; there was no evidence of hearing loss to a compensable degree of severity within one year after separation; and the hearing loss also was unrelated to the head injury.  That decision is final as well.  38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.
A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).   

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding left eyelid ptosis, the evidence of record at the time of the July 1945 rating decision included the Veteran's STRs which show that ptosis of the left eyelid was noted on December 1942 service entrance examination.  The STRs also show that in August 1944 the Veteran had acute mild conjunctivitis in the left eye, which improved within five days of being diagnosed.  On December 1944 examination, the left upper eyelid was noted to be moderately ptotic.  He was seen in the eye clinic on several occasions from December 1944 through February 1945 for blurred vision.  On February 1945 examination, moderate ptosis of the left upper eyelid was noted, in addition to rough restriction of the bilateral visual fields.  On April 1945 eye consultation, the Veteran gave a vague history of receiving treatment for the removal of a "veil" over his eyes before going overseas.  

Evidence received since the July 1945 rating decision consists essentially of VA examination reports and treatment records which show no progression of the left eyelid ptosis for many years after service.  On July 1946 VA neuropsychiatric examination, a thickening of the upper left eyelid was noted to give the appearance of a semi-ptosis as seen in Horner's syndrome, which was not found, nor was there any involvement noted of the third cranial nerve; the examiner noted that the Veteran's vision did not seem to be impaired.  On December 1946 VA examination, the Veteran reported blurred vision and tearing when reading, worse in the left eye; on physical examination, partial ptosis of the left upper eyelid was noted.  On October 1990 VA examination, the Veteran reported that his left eyelid "seems to be closing" since his war injury; mild ptosis of the left eyelid was noted on neurological examination.  Notably, on June 1991 VA treatment, the Veteran reported drooping of the left eyelid that had progressively worsened over the previous "few" months.  On October 1991 VA treatment, increased ptosis of the left eye was noted.  In April 1992, the Veteran underwent surgical correction for ptosis of both upper eyelids.  On September 1997 through March 1999 VA treatment, left eye ptosis was noted.  On April 2003 private treatment at Community Medical Center, the Veteran denied any altered vision.  On June 2006, January 2007, and May 2007 VA treatment, no change was noted to the Veteran's left eye ptosis; he denied any eye problems.  In a July 2007 private treatment note, it was noted that the Veteran was referred for evaluation and treatment for ptosis of both upper eyelids.  In a February 2009 private treatment note, the Veteran was noted to have a history of eyelid surgery for ptosis, which he felt was unsuccessful as the ptosis interfered with his vision.  On September 2009 VA traumatic brain injury examination, the Veteran reported left eyelid ptosis "after head injury in 1944"; on physical examination, there were no findings of vision problems.  

On March 2008 private neuropsychological evaluation, Dr. D.C. assessed "ptosis of the left eye resulting from head wound received during Army service"; the assessment was based upon the Veteran's self-report.  

In a June 2011 lay statement, the Veteran's wife stated that he had an obvious problem with his left eye since service that was not present earlier.  At the June 2011 Travel Board hearing, the Veteran and his wife testified that he had no left eye disability before service; the Veteran testified that he developed left eyelid ptosis after being wounded in service.

Because service connection for left eyelid ptosis was denied in July 1945 based on a finding that such disability pre-existed service and was not aggravated therein, for evidence to be new and material in this matter, it would have to tend to show that the disability was aggravated during service (or did not pre-exist service).  

The treatment records and examinations since the July 1945 rating decision are merely cumulative (and therefore not new) evidence.  They show that left eyelid ptosis and vision problems were noted throughout the years since service, but they do not contain any new information or competent medical opinion [with adequate explanation or based upon a review of the evidence] relating it to the Veteran's active service.  It was previously established, and is not in dispute, that he has left eyelid ptosis (that is evaluated when necessary) which he seeks to have service-connected.  

The Veteran's own assertions, as well as those of his wife, regarding his current ptosis of the left eyelid are, for the most part, repetitions of what was previously alleged and stated and are likewise cumulative, and not new, evidence.  

Regarding tinnitus and hearing loss, the evidence of record at the time of the December 1990 rating decision included the Veteran's DD 214 which shows that he had combat service and earned two Purple Heart Medals for being injured in service.  The record also included his STRs which show that his hearing was 20/20 in each ear on December 1942 entrance examination.  On December 1944 examination, the Veteran reported ringing in the left ear following a gunshot wound to the head.  On July 1946 VA examination, he complained of ongoing headaches and blurred vision as well as occasional ringing in his ears.  In a July 1990 statement, the Veteran contended that his head injury in service had affected his hearing.  On October 1990 VA audiological examination, the Veteran reported right ear tinnitus since service, which he attributed to head trauma, as well as headaches and occasional syncope that caused lightheadedness and unsteadiness; the examiner's impressions included constant tinnitus in the right ear since sustaining a head injury while in service, left ear hearing within the outer limits of normal with the exception of mild hearing loss at 6000 Hertz, and right ear hearing within normal limits through 2000 Hertz and an asymmetrical precipitous severe sensorineural hearing loss for the frequencies above 2000 Hertz.  On October 1990 VA medical examination, the Veteran reported right ear hearing loss.  

Evidence received since the December 1990 rating decision consists essentially of VA treatment records which show additional complaints of tinnitus and hearing loss.  On October 1991 VA treatment, the Veteran reported right ear hearing loss of 40 years.  On March 1994 VA psychiatric examination, the Veteran reported that he had experienced hearing disturbance and tinnitus since his in-service head injury; he reported sporadic ringing in his right ear, occurring two to three times per week.  On April 2003 private treatment at Community Medical Center, the Veteran denied any hearing loss.  In an August 2006 private audiological treatment summary, Dr. I.K. noted the Veteran's reports of occasional hearing difficulty and occasional tinnitus.  Dr. I.K.'s findings included slight-mild sloping to moderate-severe high frequency sensorineural hearing loss in the right ear and a mild sensorineural hearing loss in the left ear, with reduced (76 percent) word recognition ability in the right ear and normal (88 percent) ability in the left ear.  Peripheral asymmetry existed with the right ear being poorer than the left ear.  Dr. I.K. opined that the Veteran's hearing profile was either consistent with acoustic trauma which was probably secondary to his right-sided bullet wound, or right sided noise exposure.  

On April 2006, June 2006 and January 2007 VA treatment, the Veteran denied any ear problems.  On May 2007 private audiological examination, Dr. A.C.'s impressions included acoustic trauma notches bilaterally, severe on the right side and mild to moderate on the left side.  On May 2007 VA treatment, a history of tinnitus was noted.  

On October 2007 VA audiological examination [afforded based on the RO's decision to reopen the claims], the Veteran complained of occasional bilateral difficulty hearing.  He reported that he was subjected to small arms fire and a bullet wound injury to the head in service and that he was not provided with personal hearing protection in service.  He denied any post-service occupational or recreational noise exposure.  He denied any history of tinnitus.  The examiner diagnosed normal to severe sensorineural hearing loss in the right ear, and normal to moderate sensorineural hearing loss in the left ear.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of combat noise exposure.    The examiner opined that there was no evidence that hearing loss or tinnitus was incurred or aggravated by military service, acoustic trauma, or a scalp bullet wound to the left parietal region.  The examiner noted that the Veteran had denied tinnitus, and therefore was not compensable for such disability.  

On March 2008 private neuropsychological evaluation, Dr. D.C. assessed "bilateral hearing loss that is service related"; however, the Board notes that the assessment was clearly based upon the Veteran's self-report rather than an audiological examination or a review of the complete record of evidence.  

On August 2009 private audiological evaluation by Dr. I.K., the Veteran reported right sided hearing difficulty and intermittent bilateral tinnitus.  The findings included moderate sensorineural hearing loss in the right ear and a mild sensorineural hearing loss in the left ear; word recognition ability was reduced in the right ear (76 percent) and normal in the left ear (88 percent).  The impression was of decreased hearing in the right ear since a previous evaluation in August 2006, and peripheral asymmetry continued to exist with the right ear being poorer than the left ear.  Dr. I.K. opined that the Veteran's right sided hearing profile was consistent with acoustic trauma.  On October 2009 private treatment, the Veteran reported right sided hearing difficulty and intermittent bilateral tinnitus.  

In a June 2011 lay statement (submitted with a waiver of RO consideration), the Veteran's wife stated that he constantly complained about ringing in his ears since service.  

Because service connection for tinnitus and bilateral hearing loss was denied in December 1990 based on findings that tinnitus was noted on one occasion in service with no further reports, was not reported after service until October 1990, and was unrelated to the in-service head injury; and there was no evidence of hearing loss to a compensable degree of severity in service or within one year after separation, and hearing loss was not related to the head injury, for evidence to be new and material in either matter, it would have to tend to relate to one of these findings.  

The treatment records and examinations since the December 1990 rating decision are merely cumulative (and therefore not new) evidence regarding left ear hearing loss.  They show that left ear hearing loss was inconsistently noted throughout the years since service but do not contain any new information or competent medical opinion [with adequate explanation or based upon a complete review of the evidence] relating left ear hearing loss to the Veteran's active service or to any injury therein.  It was previously established, and is not in dispute, that he has left ear hearing loss which he seeks to have service-connected.  
The Veteran's own assertions, as well as those of his wife, regarding his current left ear hearing loss are, essentially, repetitions of what was previously alleged and are cumulative (and not new) evidence.  

In summary, no additional evidence received since the July 1945 rating decision is new evidence that tends to prove that the Veteran's left eyelid ptosis is related to his military service.  Therefore, the additional evidence received since July 1945 does not address any unestablished fact necessary to substantiate the claim of service connection for left eyelid ptosis; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.  

Similarly, no additional evidence received since the December 1990 rating decision is new evidence tending to prove that the Veteran's left ear hearing loss is related to his military service.  Therefore, the additional evidence received since December 1990 does not address any unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss; does not raise a reasonable possibility of substantiating the claim; and is not new and material.  Accordingly, the claim may not be reopened.

However, regarding right ear hearing loss, the August 2006, May 2007, and August 2009 private opinions directly address the basis for the prior denial of the claim (i.e., that there was no medical evidence of hearing loss related to service), and therefore address a threshold unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss.  As the private opinions suggest a possibility of a nexus between current right ear hearing loss and service, the evidence raises a reasonable possibility of substantiating the claim and is material.  Therefore, the claim may/must be reopened.  

Regarding tinnitus, the additional evidence received since the prior denial of the claim includes the sworn testimony of the Veteran's wife that he has complained of tinnitus since service.  As her testimony is new and is presumed credible for purposes of reopening, and since lay evidence of continuity is one method of substantiating a claim of service connection, this evidence is new and material and the claim of service connection for tinnitus may/must be reopened.  

The analysis regarding tinnitus proceeds to de novo review.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matters to the RO for de novo review, because the RO has already conducted de novo review (and because the benefit sought is being granted-which is non-prejudicial).  

Tinnitus

The Veteran claims his tinnitus resulted from a head injury in service and has persisted.  As noted above, he had combat service and was awarded two Purple Heart Medals (which are awarded for injury in combat); therefore, he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The evidence outlined above shows that the Veteran first complained of tinnitus in service following a gunshot wound to the head, in December 1944.  He reported occasional ringing in his ears in July 1946.  He reported right ear tinnitus since service, which he attributed to head trauma, on October 1990 VA audiological examination; the examiner's impressions included constant tinnitus in the right ear since sustaining a head injury while in service.  He reported sporadic right ear tinnitus since his in-service head injury on March 1994 VA psychiatric examination.  He reported occasional tinnitus on August 2006 private audiological treatment.  A history of tinnitus was noted on May 2007 VA treatment.  He reported intermittent bilateral tinnitus on August 2009 and October 2009 private audiological treatment.  In a June 2011 lay statement, the Veteran's wife stated that he constantly complained about ringing in his ears since service.  

In essence, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that he has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., in his accounts that tinnitus arose with the trauma that occurred due to combat infantry service, specifically his gunshot wound to the head, and has persisted since) and his wife's credibility regarding his consistent complaints of tinnitus since service.  The conflicting evidence that must be addressed is that he is noted to have denied any tinnitus on October 2007 VA examination.  Given that his account of the acoustic trauma is consistent with the circumstances of his service (his combat service, his Purple Heart Medal awards, and his documented in-service head injury), and that he is entitled to the relaxed evidentiary standards afforded under § 1154(b), the Board finds his explanation that he has had tinnitus ever since service plausible and credible.  It is not necessarily inconsistent for tinnitus to be persistent, yet affording the Veteran a brief respite on a specific examination.  Resolving any remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.

Withdrawal and dismissal of increased rating issue

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In September 2007, the Veteran filed a substantive appeal that perfected his appeal in the matter of an increased rating for PTSD with traumatic encephalopathy and headaches.  In testimony before the undersigned in June 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in this matter and limiting his appeal to the matters of service connection for vertigo and whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss, tinnitus, and ptosis of the left eye.  

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of an increased rating for PTSD with traumatic encephalopathy and headaches.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal to reopen a claim of service connection for left eyelid ptosis is denied.

The appeal to reopen a claim of service connection for left ear hearing loss is denied.

The appeal to reopen a claim of service connection for right ear hearing loss is granted.

The appeal to reopen a claim of service connection for tinnitus is granted; on de novo review, service connection for tinnitus is granted.

The appeal in the matter of the ratings for PTSD with traumatic encephalopathy and headaches is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159 (2010).

At the June 2011 Travel Board hearing, the Veteran testified that he receives ongoing treatment for vertigo from VA and private providers, including "Community Memorial Hospital" and Dr. Guarino.  A review of the claims file reveals three pages of records from April 2003 private treatment at Community Medical Center, in which the Veteran reported unsteady gait and dizziness which began the night before, he felt lightheaded and unsteady, and he was leaning toward the right side.  The claims file also indicates that on January 2007 VA treatment, the Veteran reported that he had been admitted to the local hospital for dizziness the previous year (in 2006).  There is no evidence that the RO procured VA 21-4142 authorization release forms from the Veteran in order to obtain the complete records from his April 2003 treatment at Community Medical Center, nor any records from his 2006 admission for dizziness or his ongoing private treatment for vertigo.  Any such records are pertinent (and perhaps critical) evidence in the matter of service connection for vertigo.  Accordingly, further development for the complete treatment records is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and release) requested in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding vertigo, the treatment records include numerous complaints of, and treatment for, dizziness.  However, the records are unclear regarding a current diagnosis of vertigo or etiology thereof.  On March 2008 private neuropsychological evaluation, Dr. D.C. gave an Axis III diagnosis of concussion and head injury resulting from a bullet wound to the head sustained during military service, yet vertigo was not mentioned.  On September 2009 VA traumatic brain injury examination, the examiner noted a previous medical history significant for dizziness after a bullet injury to the head in service in 1944; the Veteran reported dizziness/vertigo with change in position, and chronic dizziness was diagnosed following a physical examination.  As the factors outlined above are met, an examination to determine the nature of, and likely etiology for, the Veteran's current vertigo disability is necessary.

Regarding right ear hearing loss, the findings on August 2009 private audiological evaluation included moderate sensorineural hearing loss in the right ear with reduced word recognition ability (76 percent).  The impression was of decreased hearing in the right ear since a previous evaluation in August 2006, and the treating physician opined that the Veteran's right sided hearing profile was consistent with acoustic trauma.  In light of this opinion as well as the fact that this claim has been reopened for de novo review, the Veteran should be afforded another VA audiological examination to determine the etiology of his right ear hearing loss.

Finally, the most recent VA treatment records in evidence are from June 2007.  Any outstanding VA treatment records are constructively of record, are pertinent and perhaps critical evidence in the matters of service connection for vertigo and right ear hearing loss, and should be obtained.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated (since June 2007) clinical records of any VA treatment the Veteran has received for vertigo or right ear hearing loss from the East Orange VAMC.

2.  The RO should ask the Veteran to identify all medical providers from whom he has received treatment for vertigo.  He should also submit authorizations for VA to secure the complete records from all private providers identified .  [If he does not respond to the RO's requests for the identifying information and releases, the claim must be further processed under 38 C.F.R. § 3.158(a).]  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all treatment the Veteran identifies.  

3.  After such records are received, the RO should arrange for a neurological examination of the Veteran to determine the presence, nature and likely etiology of any current vertigo disability.  The examiner must examine the Veteran, review the complete record, and provide opinions responding to the following:

(a) Please indicate (by clinical diagnosis or explanation why there is none) whether the Veteran has a current vertigo disability.  

(b) As to any diagnosed vertigo entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including the gunshot wound injury he sustained therein?  Alternatively, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to or aggravated by the traumatic encephalopathy associated with the Veteran's service-connected PTSD?

The examiner must fully explain the rationale for all opinions given, with references to supporting clinical data/lay statements (and noting any inconsistencies between the factual data and allegations made).  

4.  The RO should also arrange for an audiological examination of the Veteran (with audiometric studies), to determine the presence and likely etiology of any right ear hearing loss disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

(a) Does the Veteran have a right ear hearing loss disability (by VA standards)?  Please comment on the significance of any existing clinical data that may conflict with the conclusion (specifically including the August 2009 opinion by audiologist I.K.).  

(b) If a right ear hearing loss disability is found, what is the most likely etiology for such hearing loss?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's active duty service, including as due to documented exposure to noise trauma therein?  The explanation of rationale for this opinion should provide explanation for any disagreement with the opinion by audiologist I.K.

The examiner must explain the rationale for all opinions.  

5.  The RO should then re-adjudicate (de novo) these two claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


